17-1204
    Freer v. Comm’r of Soc. Sec. Admin., et al.




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit, held
    at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
    on the 31st day of January, two thousand eighteen.

    Present:
                DEBRA ANN LIVINGSTON,
                SUSAN L. CARNEY,
                      Circuit Judges,
                EDWARD KORMAN,
                      District Judge.
    _____________________________________

    ARTHUR J. FREER,

                                 Plaintiff-Appellant,

                       v.                                                       17-1204

    COMMISSIONER OF SOCIAL SECURITY
    ADMINISTRATION, UNITED STATES SOCIAL
    SECURITY ADMINISTRATION,

                                 Defendants-Appellees.

    _____________________________________

    For Plaintiff-Appellant:                             Arthur J. Freer, pro se, Narrowsburg, NY.


     Judge Edward Korman, of the United States District Court for the Eastern District of New
    York, sitting by designation.
For Defendants-Appellees:                             Amanda F. Parsels, Assistant United States
                                                      Attorney (Benjamin H. Torrance, Assistant
                                                      United States Attorney, on the brief), for Joon
                                                      H. Kim, Acting United States Attorney for
                                                      the Southern District of New York, New
                                                      York, NY.

       Appeal from a judgment of the United States District Court for the Southern District of

New York (Moses, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Arthur Freer, proceeding pro se, seeks review of a final determination by the

Commissioner of Social Security (“Commissioner”) denying his application for disability

insurance benefits and supplemental security income. He appeals from the magistrate judge’s grant

of judgment on the pleadings to the Commissioner. We assume the parties’ familiarity with the

underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a judgment on the pleadings. Zabala v. Astrue, 595 F.3d 402, 408 (2d

Cir. 2010). When the judgment upholds a benefits determination by the Commissioner, we assess

“whether there is substantial evidence supporting the Commissioner’s decision and whether the

Commissioner applied the correct legal standard.” Id. (quoting Machadio v. Apfel, 276 F.3d 103,

108 (2d Cir. 2002)). “The substantial evidence standard means that once an [administrative law

judge (“ALJ”)] finds facts, we can reject those facts only if a reasonable factfinder would have to

conclude otherwise.” Brault v. Soc. Sec. Admin., 683 F.3d 443, 448 (2d Cir. 2012) (internal

quotation marks omitted).

       Upon such review, we find that the ALJ applied the correct legal standards, and that the

determination that Freer was not disabled was supported by substantial evidence. As part of the



                                                 2
test set out in 20 C.F.R. §§ 404.1520, 416.920, the ALJ found that Freer:

        1) had not engaged in substantial gainful activity since becoming disabled;

        2) was not mentally deficient but did suffer from physical impairments, some severe (such

            as degenerative changes of the right shoulder and spine and osteoarthritis of the knee),

            others not (including carpal tunnel syndrome);

        3) did not have any impairments equivalent in severity to those listed in 20 CFR Part 404,

            Subpart P, Appendix 1;

        4) could perform sedentary work but not his past, more physical work; and

        5) could work as an information clerk or a call-in operator, both unskilled jobs for which

            the national economy has a reasonably strong demand.

        Freer argues on appeal that the pain from his injuries and the side effects from his

medication preclude him from performing even sedentary work. But the ALJ considered both

issues, finding that Freer’s objective medical records and relatively active life suggested that

Freer’s allegations about his subjective pain and side effects were overstated. Freer has not

provided us any reason to believe that a reasonable factfinder would have to conclude otherwise.1

Accordingly, we affirm for substantially the same reasons as the magistrate judge stated in her

March 31, 2017 order.




1
  Freer also says that he will need more surgeries in the future, but such potential future impairments have
no bearing on whether the ALJ erred in finding that he was not disabled from 2009 through 2013. See
Polynice v. Colvin, 576 F. App’x 28, 31 (2d Cir. 2014) (“The finding that [a plaintiff] was disabled more
than two and a half years after the ALJ’s unfavorable decision says little about ‘whether plaintiff was
disabled’ during the time period relevant here, ‘and any inference that can be drawn is too weak to displace
the substantial evidence supporting the ALJ's determination.’” (quoting Baladi v. Barnhart, 33 F. App’x.
562, 563–64 (2d Cir. 2002)).

                                                     3
      We have considered all of Freer’s arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment.

                                       FOR THE COURT:
                                       Catherine O’Hagan Wolfe, Clerk of Court




                                         4